J-S76007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 DOMINICK BOOKER                         :
                                         :   No. 3436 EDA 2016
                    Appellant            :

            Appeal from the Judgment of Sentence July 15, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0006260-2012


BEFORE:    PANELLA, J., STABILE, J., and PLATT*, J.

MEMORANDUM BY PANELLA, J.                            FILED MARCH 09, 2018

      Appellant, Dominick Booker, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas. Booker challenges

the sufficiency and weight of the evidence underlying his convictions as well

as the length of his sentence. We affirm.

      The relevant facts and procedural history are as follows. In the late

afternoon of March 6, 2012, police received reports of gunshots on the 2200

block of North Van Pelt Street in Philadelphia. On their way to the scene,

officers stopped Mumin Gilmore’s vehicle and discovered Gilmore’s passenger,

Jowell Crawford, suffering from a gunshot wound to the left leg. After escorting

Crawford to the hospital, the officers learned that another individual had

arrived at the hospital with a similar injury. At the officers’ request, Gilmore

positively identified Booker as the individual involved in Crawford’s shooting.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S76007-17



Booker was charged for several crimes arising from this altercation and

proceeded to a jury trial.

      At trial, Crawford denied remembering the events surrounding his

shooting, including the identity of the individual who shot him. However, the

Commonwealth questioned Crawford extensively relative to Crawford’s prior

statement to police. Through that statement, Crawford informed the police

that on the afternoon of March 6, 2012, he and a group of friends were in

front of his home on the 2200 block of North Van Pelt in Philadelphia. At

approximately 4:40 p.m., Booker approached the group and engaged in a brief

verbal altercation with Crawford before walking away. Five minutes later,

Booker approached the group again. One of Crawford’s friends attempted to

diffuse the situation, but Booker pushed him out of the way and began firing

a gun at Crawford, ultimately striking him in the left leg. Crawford responded

by drawing his own firearm, a .9 mm pistol, and returning fire. Crawford ran

towards Dauphin Street, discarding his gun as he ran.

      The Commonwealth also presented Gilmore’s testimony. Right before

the exchange of gunfire, Gilmore, who lived on the same block as Crawford,

exited his home to drive to work. Gilmore testified that he noticed Crawford

and Booker talking, and observed something in Booker’s hand. Upon reaching

his vehicle, Gilmore realized that Booker was holding a gun. Seconds later,

Gilmore heard twelve to fifteen gunshots and took shelter in his car. After the

gunshots ceased, Gilmore emerged from hiding only to see Booker fleeing

towards Susquehanna Avenue and Crawford on the corner of Dauphin Street.

                                     -2-
J-S76007-17



Gilmore approached Crawford, saw that he had been shot, and began to take

him to the hospital. Gilmore recounted that the police stopped him, and later

had him identify Booker at the hospital.

        Finally, the Commonwealth presented a ballistics report showing that

the police recovered thirteen fired cartridge casings from the scene. Eleven of

these casings matched a .380 ACP pistol, while the remaining two casings

matched a .9 mm pistol. Booker did not testify at trial.

        After the close of evidence, the jury convicted Booker of aggravated

assault, firearms not to be carried without a license, carrying firearms on

public streets or public property in Philadelphia, and possessing instruments

of crime.1 On July 15, 2016, the trial court sentenced Booker to an aggregate

term of thirteen to twenty-six years’ imprisonment.2 This timely appeal

follows.

        On appeal, Booker challenges the sufficiency and weight of the evidence

supporting the verdicts, as well as the discretionary aspects of the trial court’s

sentence.




____________________________________________


1   18 Pa.C.S.A. §§ 2702(a)(1), 6106, 6108, and 907, respectively.

2  Booker received a ten to twenty year sentence on his aggravated assault
conviction, a three to six year sentence for his carrying a firearm without a
license conviction, and a concurrent two to four year sentence for his
possessing a firearm on public streets conviction. The trial court imposed no
additional penalty for Booker’s possessing an instrument of crime conviction.

                                           -3-
J-S76007-17



      Preliminarily, we find that Booker has waived any claim that the

evidence supporting his possession of a firearm without a license and carrying

firearms on public streets convictions was insufficient.

      [W]hen challenging the sufficiency of the evidence on appeal, the
      Appellant’s [Rule] 1925[(b)] statement must specify the element
      or elements upon which the evidence was insufficient in order to
      preserve the issue for appeal. Such specificity is of particular
      importance in cases where, as here, the Appellant was convicted
      of multiple crimes each of which contains numerous elements that
      the Commonwealth must prove beyond a reasonable doubt.

Commonwealth v. Garang, 9 A.3d 237, 244 (Pa. Super. 2010) (internal

citations and quotation marks omitted). While Booker claims to challenge the

sufficiency of “the guilty verdicts,” his Rule 1925(b) statement does not

reference any element of these two convictions. Therefore, we find Booker’s

sufficiency claims for possession of a firearm and carrying a firearm on public

streets, waived. See Pa.R.A.P. 1925(b)(4)(vii); Garang, 9 A.3d at 244.

      Moving to Booker’s preserved claims, he challenges the sufficiency of

the evidence underlying his aggravated assault conviction. Specifically, he

contends the evidence was insufficient as Crawford “had impaired recollection

of the shooting, testified that it was an attempted robbery committed by a

‘tall man’ and not the appellant, and no firearm was ever found in [Booker’s]

possession or in his home.” Appellant’s Brief, at 14. None of which goes to the

sufficiency of the evidence. Those are weight of the evidence claims. Booker,

however, does challenge the sufficiency of the evidence in his assertion that




                                     -4-
J-S76007-17


that Crawford did not suffer serious bodily injury, as he only required brief

hospital treatment for a gunshot wound to a non-vital body part.

      Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crimes charged

is established beyond a reasonable doubt. See Commonwealth v. Dale, 836
A.2d 150, 152 (Pa. Super. 2003). “The Commonwealth may sustain its burden

of proving every element of the crime beyond a reasonable doubt by means

of wholly circumstantial evidence.” Commonwealth v. Bruce, 916 A.2d 657,

661 (Pa. Super. 2007) (citation omitted).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). Any doubt

raised as to the accused’s guilt is to be resolved by the fact-finder. See id.

“As an appellate court, we do not assess credibility nor do we assign weight

to any of the testimony of record.” Commonwealth v. Kinney, 863 A.2d
581, 584 (Pa. Super. 2004) (citation omitted). Therefore, we will not disturb

the verdict “unless the evidence is so weak and inconclusive that as a matter

of law no probability of fact may be drawn from the combined circumstances.”

Bruce, 916 A.2d at 661 (citation omitted).

      A person may be convicted of aggravated assault if he “attempts to

cause serious bodily injury to another, or causes such injury intentionally,


                                     -5-
J-S76007-17


knowingly or recklessly under circumstances manifesting extreme indifference

to the value of human life.” 18 Pa.C.S.A. § 2702(a)(1). “Serious bodily injury”

is defined as “[b]odily injury which creates a substantial risk of death or which

causes serious, permanent disfigurement, or protracted loss or impairment of

the function of any bodily member or organ.” 18 Pa.C.S.A. § 2301. An attempt

to cause serious bodily injury “is found where an accused who possesses the

required, specific intent acts in a manner which constitutes a substantial step

towards perpetrating a serious bodily injury upon another…. [I]ntent ordinarily

must be proven through circumstantial evidence and inferred from acts,

conduct or attendant circumstances.” Commonwealth v. Fortune, 68 A.3d
980, 984 (Pa. Super. 2013) (citations and quotation marks omitted).

      As noted, Booker focuses the majority of his argument on Crawford’s

“impaired recollection of the shooting.” Appellant’s Brief, at 14. That is a

weight of the evidence claim, improperly raised under the guise of sufficiency.

Moving to Booker’s sole properly raised sufficiency claim, while the bullet to

Crawford’s leg may not have constituted “serious bodily injury” under the

statute, we can infer Booker attempted to cause serious bodily injury by using

a firearm to shoot at Booker—over ten times. See also Commonwealth v.

McCalman, 795 A.2d 412, 416 (Pa. Super. 2002) (finding attempt to cause

serious bodily injury where appellant shot into victim’s occupied car at close

range). Thus, we can conclude that the Commonwealth presented sufficient




                                      -6-
J-S76007-17


evidence for the jury to conclude Booker “attempted to cause serious bodily

injury” to Crawford. As such, his sufficiency argument fails.

       Next, Booker challenges the weight of evidence underlying his

convictions. Booker maintains the inconsistencies between Crawford’s initial

statement to police and his trial testimony indicates that the verdicts were

against the weight of the evidence.3 This, Booker contends, shocks the

conscience, and requires the grant of a new trial.

       We do not review challenges to the weight of the evidence de novo on

appeal. See Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009).

Rather, we only review the trial court’s exercise of its discretionary judgment

regarding the weight of the evidence presented at trial. See id. “[W]e may

only reverse the lower court’s verdict if it is so contrary to the evidence as to

shock one’s sense of justice.” Commonwealth v. Champney, 832 A.2d 403,

408 (Pa. 2003) (citations omitted).

       A verdict is said to be contrary to the evidence such that it shocks
       one’s sense of justice when “the figure of Justice totters on her
       pedestal,” or when “the jury’s verdict, at the time of its rendition,
       causes the trial judge to lose his breath, temporarily, and causes
       him to almost fall from the bench, then it is truly shocking to the
       judicial conscience.”




____________________________________________


3 Booker also argues the inconsistencies between Booker’s statement and trial
testimony indicate that police officers coerced Booker’s statement. However,
Booker failed to allege any sort of coercion in his Rule 1925(b) statement.
Therefore, we find this line of argument waived. See Pa.R.A.P. 1925(b)(vii).

                                           -7-
J-S76007-17


Commonwealth v. Cruz, 919 A.2d 279, 282 (Pa. Super. 2007)

(citation omitted).

             When the challenge to the weight of the evidence is
      predicated on the credibility of trial testimony, our review of the
      trial court’s decision is extremely limited. Generally, unless the
      evidence is so unreliable and/or contradictory as to make any
      verdict based thereon pure conjecture, these types of claims are
      not cognizable on appellate review.

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (citations

omitted).

      Here, the trial court, mindful of the appropriate legal standard, carefully

reviewed the inconsistencies between Crawford’s police statement and trial

testimony alongside the ballistics evidence and Gilmore’s testimony. The trial

court concluded that because Crawford’s statement to the police matched

Gilmore’s testimony and the ballistics evidence, this evidence was reliable

enough for the jury to have based their verdict upon. Thus, the trial court

concluded that the jury’s verdict did not shock its conscience, and denied

Booker a new trial.

      After reviewing the transcripts and Crawford’s statement to police, we

conclude that that the trial court accurately and completely reviewed the

record. Thus, we find no abuse of discretion in its denial of Booker’s challenge

to the weight of the evidence and, consequently, a new trial. The figure of

Justice remains rooted to her pedestal.

      Finally, Booker challenges his aggregate sentence of thirteen to twenty-

six years’ imprisonment. Booker argues this sentence, which exceeds the

                                      -8-
J-S76007-17


aggravated range in the guidelines, is excessive and manifestly unreasonable

in light of mitigating factors.

      “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted).

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).

      Here, Booker preserved his issue through a timely post-sentence motion

and filed a timely appeal. And counsel has included the requisite Rule 2119(f)

statement. Thus, we must determine if Booker has raised a substantial

question for our review.

      We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists. See Commonwealth v. Tirado, 870
A.2d 362, 365 (Pa. Super. 2005). “Our inquiry must focus on the reasons for

which the appeal is sought, in contrast to the facts underlying the appeal,


                                      -9-
J-S76007-17


which are necessary only to decide the appeal on the merits.” Id. (citation

omitted); see also Pa.R.A.P. 2119(f).

       Booker “must show that there is a substantial question that the sentence

imposed is not appropriate under the Sentencing Code.” McAfee, 849 A.2d at

274 (citation omitted). That is, “the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a

particular fundamental norm underlying the sentencing process.” Tirado, 870
A.2d at 365 (citation omitted).

       Booker’s claim in his Rule 2119(f) statement4 is that the trial court

imposed an excessive sentence on the aggravated assault conviction, which

exceeded the guidelines by fourteen months, while failing to properly consider



____________________________________________


4 He makes other claims in his brief, but “we cannot look beyond the statement
of questions presented and the prefatory [Rule] 2119(f) statement to
determine whether a substantial question exists.” Commonwealth v.
Christine, 78 A.3d 1, 10 (Pa. Super. 2013) (citation omitted). The sentencing
issue is not even listed in his statement of questions presented. See
Appellant’s Brief, at 7.

 We highly recommend Booker’s counsel review Rule 2119(f). The Rule
provides:

       An appellant who challenges the discretionary aspects of a
       sentence in a criminal matter shall set forth in a separate section
       of the brief a concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of a
       sentence. The statement shall immediately precede the
       argument on the merits with respect to the discretionary
       aspects of the sentence.

(emphasis added).

                                          - 10 -
J-S76007-17


mitigating factors such as familial support and work history. These mitigating

factors were of record. Neither contention raises a substantial question for our

review. See Commonwealth v. Titus, 816 A.2d 251, 255-256 (Pa. Super.

2003) (bald assertion of excessiveness does not raise a substantial question);

Commonwealth v. Dodge, 77 A.3d 1263, 1272 n.8 (Pa. Super. 2013)

(“Careful litigants should note that arguments that the sentencing court failed

to consider the factors proffered in 42 Pa.C.S. § 9721 does present a

substantial question whereas a statement that the court failed to consider

facts of record, though necessarily encompassing the factors of § 9721, has

been rejected.”) Even if we had reviewed this claim on the merits, we would

have found the trial court did not impose an unreasonable sentence.

      “[U]nder the Sentencing Code an appellate court is to exercise its

judgment in reviewing a sentence outside the sentencing guidelines to assess

whether the sentencing court imposed a sentence that is ‘unreasonable.’”

Commonwealth v. Walls, 926 A.2d 957, 963 (Pa. 2007) (citation omitted).

      In imposing a sentence, the court must consider relevant statutory

factors, including “the protection of the public, the gravity of an offense as it

relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S.A. § 9721(b). A court has

broad discretion in fashioning its sentence. See Commonwealth v. Walls,

926 A.2d 957, 962-63 (Pa. 2007). While the court is required to consider the




                                     - 11 -
J-S76007-17


sentence ranges set forth in the sentencing guidelines, it is not bound by them.

See Commonwealth v. Yuhasz, 923 A.2d 1111, 1118 (Pa. 2007).

      The court may depart from the “guidelines, if necessary, to fashion a

sentence which takes into account the protection of the public, the

rehabilitative needs of the defendant, and the gravity of the particular offense

as it related to the impact on the life of the victim and the community[.]”

Commonwealth v. Eby, 784 A.2d 204, 206 (Pa. Super. 2001) (citation

omitted). If the court imposes a sentence outside the guideline ranges, it must

place adequate reasons for the deviation in the record. See Commonwealth

v. P.L.S., 894 A.2d 120, 129-130 (Pa. Super. 2006).

      At sentencing, the trial court considered the need to protect the public,

the gravity of the offenses, the rehabilitative needs of the defendant, and

other mitigating factors. See N.T. Sentencing, 7/15/16, at 15. The trial court

referenced the guidelines and was aware that the sentences imposed departed

from the sentencing guidelines. See id., at 5, 16. However, the court

determined that it needed to depart from the guidelines due to Booker’s lack

of remorse and the court’s previous failed attempts at rehabilitation. See id.,

at 15-16.

      After reviewing the record, we would not have found that the trial court

abused its discretion by imposing this sentence.

      Judgment of sentence affirmed.




                                     - 12 -
J-S76007-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/18




                          - 13 -